Supreme Court of Florida
                             ____________

                            No. SC20-108
                             ____________

                           LUCIOUS BOYD,
                             Appellant,

                                  vs.

                        STATE OF FLORIDA,
                             Appellee.

                            May 13, 2021

PER CURIAM.

     This case is before the Court on appeal from an order

summarily denying Lucious Boyd’s second successive motion to

vacate his judgment of conviction of first-degree murder and

sentence of death under Florida Rule of Criminal Procedure 3.851.

Because the order concerns postconviction relief from a capital

conviction for which a sentence of death was imposed, this Court

has jurisdiction of the appeal under article V, section 3(b)(1), of the

Florida Constitution. For the reasons below, we affirm.
                          I. BACKGROUND

     Boyd was convicted of first-degree murder, armed kidnapping,

and sexual battery for offenses that occurred in 1998. Boyd v. State

(Boyd I), 910 So. 2d 167, 174 (Fla. 2005), cert. denied, 546 U.S.

1179 (2006). He was sentenced to death for the murder, and this

Court affirmed his convictions and sentences on direct appeal. Id.

Since then, we have affirmed the denial of Boyd’s initial motion for

postconviction relief and denied his petition for writ of habeas

corpus, Boyd v. State (Boyd II), 200 So. 3d 685, 690 (Fla. 2015),

denied a second petition for writ of habeas corpus, Boyd v. Jones

(Boyd III), No. SC16-1812, 2017 WL 318931, at *1 (Fla. Jan. 23,

2017), and affirmed the summary denial of Boyd’s first successive

motion for postconviction relief, Boyd v. State (Boyd IV), 291 So. 3d

900, 901 (Fla. 2020). Boyd now appeals the summary denial of his

second successive motion for postconviction relief, in which he

asserted a claim of juror misconduct on the part of Tonja Striggles.

     According to the allegations of Boyd’s motion, Boyd discovered

the basis for his present claim at a federal evidentiary hearing on a

separate claim of misconduct involving the same juror. At the

federal hearing, which was convened to address a claim that juror


                                 -2-
Striggles failed to reveal the full extent of her criminal history

during voir dire, 1 juror Striggles volunteered information about

three topics pertinent to the present claim: (1) a familial connection

she has to Boyd, (2) pretrial knowledge of the case, and (3) the side

effects of medication she was taking at the time of Boyd’s trial.

Boyd contends that juror Striggles’s failure to reveal this

information during voir dire amounts to juror misconduct and

entitles him to a new trial.

     The familial connection at issue is the marriage of juror

Striggles’s first cousin to Boyd’s brother. Juror Striggles’s

testimony at the federal evidentiary hearing indicates that she

learned about this relationship during a break in voir dire when she

called her mother and revealed that she was being considered for

jury service for a case involving Lucious Boyd. Before the first

break, the entire panel had been asked if anyone knew Boyd or

recognized his name in connection with a “criminal setting.” At that



     1. We addressed the same claim in Boyd II and denied relief.
Boyd II, 200 So. 3d at 694-98. After an evidentiary hearing, the
federal district court also denied relief but granted Boyd a certificate
of appealability. Boyd v. Inch, No. 16-62555-Civ-Gayles, 2019 WL
3002922, at *13-*21, *42 (S.D. Fla. July 10, 2019).


                                  -3-
time, juror Striggles said, “I have heard my family talk about it. I

don’t know if it’s the same gentleman, if it was related to the Boyd

Funeral Home, but my family has spoken about it.” Even though

Boyd’s family owns the Boyd Funeral Home, there was no request

for more information of juror Striggles at that time. She was,

however, asked to confirm that what she had heard would not affect

her deliberations. Specifically, among other assurances, when

asked if what she heard would affect her deliberations, juror

Striggles answered, “No, because I don’t know.”

     As revealed at the federal evidentiary hearing, during the

phone call to her mother—which, again, would have occurred after

the questioning just discussed—juror Striggles asked her mother if

she knew Boyd. In response, juror Striggles’s mother mentioned

Boyd’s father’s name, told juror Striggles that Boyd’s brother was

married to juror Striggles’s cousin, and advised her that she could

not participate in the case because of that family relationship.

Juror Striggles claimed at the federal evidentiary hearing to have

raised an issue about her familial connection to Boyd during voir

dire, such that everyone in the courtroom should have heard it.

However, this claim is inconsistent with the voir dire transcript.


                                 -4-
     As for juror Striggles’s pretrial knowledge of the case, she

revealed at the federal evidentiary hearing that the victim’s body

was found near her home, that her neighbors had discussed the

case, and that her family was in the habit of talking about the Boyd

family all the time and still does so. In reference to those

discussions, juror Striggles explained at the federal evidentiary

hearing that when she called her mother, she said, “[G]uess what,

you know the body they found in Oakland Park, that’s the same

person. It’s Lucious Boyd . . . .” Nevertheless, juror Striggles also

testified at the federal evidentiary hearing that she does not “know

the Boyds that well” and that her family primarily “deal[s] with”

another family in the funeral business. Juror Striggles further

testified that she did not know anything about the case except what

was presented in the courtroom, that she was not trying to get on

the jury, and that she did not “go in trying to convict” Boyd, as she

did not know him. She felt that she was fair as a juror and based

her verdict on the facts presented at trial, and nothing else.

     Regarding the medication she was taking during voir dire and

the trial, juror Striggles said that it made her feel lethargic and




                                  -5-
unable to focus well. She testified that she had struggled to stay

awake and felt “stoned.”

     Based on the new information received from juror Striggles, in

combination with other matters that Boyd argued had a bearing on

whether the omissions directly at issue show juror misconduct,

Boyd requested a new trial or an evidentiary hearing. The

additional matters Boyd argued should be considered included the

following: juror Striggles’s failure to reveal the full extent of her

criminal history; an allegation that surfaced during Boyd’s penalty

phase that certain unnamed jurors were discussing the case and

Boyd’s personal history in the restroom of the courthouse; 2 and an

allegation, rooted in Boyd’s initial postconviction record and

explored at the federal evidentiary hearing, that juror Striggles was

untruthful during voir dire about her residential history. Boyd

explained that the purpose of the evidentiary hearing would be to

take the testimony of trial counsel.




     2. On direct appeal, we affirmed the trial court’s denial of
Boyd’s claims related to alleged juror misconduct of unnamed
jurors in the restroom. Boyd I, 910 So. 2d at 178-79.

                                   -6-
     After receiving a response to Boyd’s motion from the State, the

postconviction court summarily denied the motion without

explaining its ruling.

                            II. ANALYSIS

     Boyd raises two issues. First, he contends that the

postconviction court’s failure to hold a case management hearing,

known as a Huff 3 hearing, was error itself, particularly when paired

with the lack of explanation for the denial of relief. Second, Boyd

argues that the denial of relief without an evidentiary hearing was

error. The State disagrees with both arguments and contends that

Boyd’s substantive claim is procedurally barred at least in part.

                  A. Failure to Hold a Huff Hearing

     In Huff v. State, 622 So. 2d 982, 983 (Fla. 1993), we held that,

in proceedings on an initial postconviction motion in a case where

the death penalty has been imposed, the postconviction court must

hold a hearing where legal argument can be presented before ruling

on the motion. We have since explained that this requirement

applies only to initial, not successive, postconviction motions, even



     3. Huff v. State, 622 So. 2d 982 (Fla. 1993).


                                 -7-
though the better practice is to hold such a hearing on any

postconviction motion in a case involving the death penalty. Taylor

v. State, 260 So. 3d 151, 157 (Fla. 2018) (discussing Groover v.

State, 703 So. 2d 1035 (Fla. 1997)). Further, we have held that any

error in failing to hold a Huff hearing on a successive postconviction

motion is harmless if the motion is legally insufficient to warrant

either relief or an evidentiary hearing. Id. at 157-58. What this

means practically is that the postconviction court’s failure to hold a

Huff hearing on Boyd’s motion is not reversible error in itself. See

id. Thus, whether Boyd is entitled to relief depends on whether his

motion was sufficient to require either an evidentiary hearing or a

new trial. See id. As explained below, Boyd’s motion did not

require either.

             B. Decision to Summarily Deny the Motion

     We review the summary denial of a postconviction motion de

novo. Tompkins v. State, 994 So. 2d 1072, 1081 (Fla. 2008). Such

a denial is permitted “[i]f the motion, files, and records in the case

conclusively show that the movant is entitled to no relief.” Id. at

1080-81 (quoting Fla. R. Crim. P. 3.851(f)(5)(B)). To determine if

this standard is met, this Court must “accept the defendant’s


                                  -8-
allegations as true to the extent that they are not conclusively

refuted by the record.” Id. at 1081 (citing Rolling v. State, 944 So.

2d 176, 179 (Fla. 2006)).

                            1. Procedural Bar

     This Court recently considered the procedural and substantive

standards applicable to a postconviction claim of juror misconduct

in Martin v. State, No. SC18-896 (Fla. May 6, 2021). The procedural

requirements outlined in Martin are satisfied in this case for the

portions of Boyd’s claim that are based on information first

discovered at the federal evidentiary hearing, as Boyd discovered

that information within the year preceding the filing of his motion.

Martin, slip op. at 13-16 (citing Diaz v. State, 132 So. 3d 93, 104-05

(Fla. 2013), and Fla. R. Crim. P. 3.851(d)(2)(A)). However, the State

argues, and we agree, that Boyd’s claim is procedurally barred to

the extent it seeks to relitigate his prior claims concerning juror

Striggles’s failure to reveal her criminal history and the allegation of

juror misconduct that arose during Boyd’s penalty phase involving

unnamed jurors who allegedly discussed extra-record information

in the restroom during the guilt phase of the trial. See Hendrix v.

State, 136 So. 3d 1122, 1124 (Fla. 2014) (concluding that a


                                  -9-
successive postconviction motion may not be used to relitigate

claims that were raised and rejected on direct appeal or in prior

postconviction proceedings). To the extent Boyd’s present claim

points to the record created with respect to those prior claims as

information that a factfinder could consider in assessing whether

juror Striggles engaged in misconduct when she failed to reveal her

familial connection to Boyd and her pretrial knowledge of the case,

we recognize the argument and address it below.

                              2. Merits

     Under Martin, to prevail on a standalone postconviction claim

of juror misconduct for failing to provide information during voir

dire, the defendant must establish two prongs: first, that the juror

failed “to answer honestly a material question on voir dire,” Martin,

slip op. at 17 (quoting McDonough Power Equip., Inc. v. Greenwood,

464 U.S. 548, 556 (1984)), and second, that the juror was actually

biased against the defendant, id. at 18 (quoting Boyd II, 200 So. 3d

at 697). We recognized in Martin that evidentiary hearings would

sometimes be needed to resolve postconviction claims of juror

misconduct. Id. at 20. However, we also cautioned that the

questioning in such hearings would have to comply with section


                                - 10 -
90.607(2)(b), Florida Statutes (2020), which provides that “[u]pon

an inquiry into the validity of a verdict or indictment, a juror is not

competent to testify as to any matter which essentially inheres in

the verdict or indictment,” including “jurors’ emotions, mental

processes, or mistaken beliefs.” Martin, slip op. at 21 (quoting §

90.607(2)(b) and then quoting Marshall v. State, 854 So. 2d 1235,

1240 (Fla. 2003)).

     Regarding the first prong, we explained in Martin that “a

mistaken but honest answer to a question—either because the juror

mistakenly believed his answer was correct or because the question

was unclear—will not warrant postconviction relief.” Id. at 17-18.

Additionally, we explained that “a ‘material’ question is one that has

‘a natural tendency to influence, or [is] capable of influencing,’ the

determination of whether a juror is actually biased against the

defendant.” Id. at 18 (quoting Neder v. United States, 527 U.S. 1,

16 (1999)). Where the defendant alleges that a juror has been

dishonest by failing to provide pertinent information in response to

a material voir dire question, an evidentiary hearing is required to

determine whether the apparent dishonesty was intentional unless




                                 - 11 -
the record conclusively refutes any claim that it was or unless the

point is rendered moot by the actual bias inquiry. See id. at 16-17.

     Regarding the second prong, we explained in Martin that the

definition of “actual bias” given in Carratelli v. State, 961 So. 2d 312

(Fla. 2007), but not its standard for proving it, is appropriate for a

postconviction claim of juror misconduct. Martin, slip op. at 19-20.

Thus, the actual bias required to be proven under Martin is “bias-

in-fact that would prevent service as an impartial juror.” Id. at 19

(quoting Boyd II, 200 So. 3d at 698 (quoting Carratelli, 961 So. 2d

at 324)). In explaining the standard for proving actual bias in a

postconviction claim of juror misconduct, this Court clarified the

plurality decision in Boyd’s initial postconviction appeal, which

cited Carratelli’s requirement that actual bias be shown from the

face of the voir dire record. Id. at 16.

     We now apply Martin’s two-prong test to Boyd’s present claim

and conclude that summary denial was proper because Boyd’s

allegations of juror dishonesty and actual bias are legally

insufficient to state a claim.

   a. Failure to Answer Honestly a Material Question in Voir Dire




                                 - 12 -
     First, Boyd’s motion is legally insufficient to establish that

juror Striggles answered any material question dishonestly during

voir dire. Boyd’s claim concerning juror Striggles’s medication does

not relate to any question asked on voir dire and, therefore, cannot

satisfy the first prong of the Martin standard. 4 Boyd’s claims

regarding juror Striggles’s familial connection to him and her

pretrial knowledge of the case do relate to material questions asked

in voir dire but, as explained below, do not show dishonesty.




      4. Moreover, as we cautioned in Martin, slip op. at 21-22, this
claim cannot support postconviction relief because it is based on
impermissible inquiry into juror Striggles’s subjective mental state.
See Devoney v. State, 717 So. 2d 501, 502 (Fla. 1998) (explaining
that Florida law does not allow inquiry into a juror’s subjective
mental state, including any inquiry as to whether the juror
“misunderstood the instructions of the [c]ourt [or] the statements of
the witnesses or the pleading in the case” or any “other matter
resting alone in the juror’s breast” (quoting Marks v. State Road
Dep’t, 69 So. 2d 771, 774-75 (Fla. 1954))); § 90.607(2)(b), Fla. Stat.
(2020) (“Upon an inquiry into the validity of a verdict or indictment,
a juror is not competent to testify as to any matter which essentially
inheres in the verdict or indictment.”); accord Tanner v. United
States, 483 U.S. 107, 113-16, 126-27 (1987) (holding, under a
federal rule similar to the Florida rule governing juror inquiries,
that a defendant was not entitled to a new trial where two jurors
attested that some of the jurors, including one who came forward
with an affidavit, had used drugs and alcohol during the trial in
such a way as to affect their competence as jurors).

                                - 13 -
     When juror Striggles’s federal evidentiary hearing testimony is

compared to the voir dire transcript, it is clear that, according to the

testimony on which Boyd relies as the new information supporting

his motion, juror Striggles did not learn that she had a familial

connection to Boyd until at least the first break in voir dire, which

occurred after the panel was asked about any familiarity they had

with Boyd or the case. Notably, juror Striggles testified at the

federal evidentiary hearing that, despite the familial relationship,

she was “not really” familiar with the Boyd family and “didn’t know

anything about Boyd until [she] ended up on the jury for this case.”

The fact that juror Striggles asked her mother if she knew Boyd and

was then advised of who he was in relation to his father and juror

Striggles’s cousin indicates that juror Striggles was not personally

familiar with him before that phone call. Thus, juror Striggles’s

federal evidentiary hearing testimony does not support a finding

that juror Striggles knew about her familial relationship to Boyd

when she was asked if she knew him or recognized his name in a

“criminal case setting.” On the contrary, it indicates that she

learned about a familial connection to him later and that, even

then, she was “not really” familiar with him. For these reasons, the


                                 - 14 -
portion of Boyd’s claim pertaining to juror Striggles’s familial

connection does not satisfy the requirement of Martin that the juror

be shown to have failed “to answer honestly a material question on

voir dire.” Martin, slip op. at 17 (quoting McDonough Power Equip.,

Inc., 464 U.S. at 556).

     Likewise, juror Striggles’s prior knowledge of the Boyd family

and the case was not a source of dishonesty in response to a

material voir dire question. During voir dire, juror Striggles

responded when potential members were asked if they had “any

familiarity with the name Lucious Boyd in a criminal case setting.”

She said, “I have heard my family talk about it. I don’t know if it’s

the same gentleman, if it was related to the Boyd Funeral Home,

but my family has spoken about it.” Juror Striggles then confirmed

that she does not “believe everything [she] read[s] in the paper” and

said that what she heard would not affect her deliberations. Thus,

she revealed during voir dire that she had heard something about

the case, and she was not asked to provide more information.

     Juror Striggles did not reveal in response to the question

about familiarity with Boyd’s name in a “criminal case setting” (a)

that her family’s discussion of the case was not simply a casual


                                 - 15 -
response to a news report but part of a habit of talking about the

Boyd family “all the time” due to familiarity with them beyond news

reports about this case and (b) that the victim’s body was found in

her neighborhood and was discussed within the neighborhood.

However, her failure to volunteer this additional information does

not rise to the level of dishonesty, given that juror Striggles said at

the time that she was not even sure whether the case involved “the

same gentleman” her family had discussed, her federal evidentiary

hearing testimony does not contradict this claim, and juror

Striggles was not asked any follow-up questions concerning the

discussions she had heard. Juror Striggles might have revealed

more if she had been asked more. Id. at 20-21 (“[A] standalone

juror misconduct claim is premised on a prospective juror’s alleged

concealment of information during voir dire, despite counsel’s

reasonable efforts to elicit that information.”).

     Although juror Striggles stated at the federal evidentiary

hearing that she told her mother during voir dire that the case was

about Boyd and the body found in Oakland Park, and this

statement arguably contradicts her statement during voir dire that

she did not know if the case involved “the same gentleman” that her


                                 - 16 -
family had discussed, these two statements are reconcilable. When

both statements are considered together and in context of all of

juror Striggles’s testimony, they do not show dishonesty. Instead,

they suggest that juror Striggles inferred that the case was indeed

about “the same gentleman” after she mentioned the Boyd Funeral

Home and, instead of being told that the case had no relation, was

asked to confirm that she could put what she heard out of her

mind. For these reasons, Boyd’s motion does not show that juror

Striggles was dishonest with respect to her pretrial knowledge. Id.

at 15.

     Although Boyd urges us to consider juror Striggles’s failure to

reveal her full criminal history in voir dire, her alleged failure to

accurately represent her residential history in voir dire, and the fact

that, at trial, there was an allegation that unnamed jurors were

discussing the case in the restroom, these matters do not support

an inference of material dishonesty in relation to the subject matter

of Boyd’s present motion. Notably, the federal district court found

that juror Striggles’s voir dire answers concerning her criminal

history were not the result of a desire to deceive, but instead were

“the product of confusion of her own creation.” Boyd v. Inch, 2019


                                  - 17 -
WL 3002922, at *20. Regarding juror Striggles’s residential history,

Boyd points out that, although she characterized herself as a

“military brat” who is “from everywhere” during voir dire,

information discovered during postconviction proceedings and

discussed at the federal evidentiary hearing indicates that she had

lived in one place for most of her life but had traveled often due to

her father’s position in the Army. This information is not materially

inconsistent with her voir dire answers, which also included the fact

that she had been in Fort Lauderdale “for about 30 something years

on and off.” As for the claim of improper juror discussions in the

restroom, it is not clear that juror Striggles was one of the accused

jurors, and, in any event, we explained on direct appeal that the

trial court properly declined to question the jurors about this

accusation because the testimony supporting it was neither

coherent nor credible and the claim was inconsistent with the juror-

sequestration procedures that were observed during the trial. Boyd

I, 910 So. 2d at 178. As indicated in our discussion of the

procedural bar, Boyd cannot relitigate this determination. See

Hendrix, 136 So. 3d at 1124. None of these tangential matters




                                - 18 -
show that juror Striggles gave materially dishonest testimony with

respect to the matters directly at issue in Boyd’s timely claims.

        Ultimately, with respect to both her familial connection and

her pretrial knowledge, juror Striggles’s federal evidentiary hearing

testimony establishes that she was not proactive about engaging

with the court as she made new connections in her mind, but not

that she failed to answer a material question honestly when asked.

                              b. Actual Bias

        Boyd’s motion also does not establish the actual bias required

by Martin’s second prong.

        Juror Striggles’s federal evidentiary hearing testimony about

her familial connection to Boyd shows only that she became aware

of a distant familial connection to Boyd when she called her mother

during voir dire but not that this connection impressed her one way

or the other. This information does not indicate that juror Striggles

“could not be fair and impartial and follow the law as instructed by

the trial court.” Martin, slip op. at 19 (quoting Boyd II, 200 So. 3d

696).

        As for juror Striggles’s federal evidentiary hearing testimony

regarding pretrial knowledge, it indicates only that she was part of


                                   - 19 -
or had at least overheard discussions of the case by her family and

neighbors after the body was found near her home. It does not

indicate anything further about the content of those discussions.

     Further, juror Striggles’s federal evidentiary hearing testimony

is consistent with her statement in voir dire that what she heard

before trial could not affect her deliberations because she “[didn’t]

know,” apparently meaning that she did not know at that time

whether Boyd was guilty. At the federal evidentiary hearing, juror

Striggles testified that she did not know “anything about Boyd”

until she was on this jury and that she reached her verdict based

on the information presented in the courtroom, knowing nothing

else about the case. Also, she felt she was fair to Boyd and testified

that she did not “go in trying to convict the man” because she did

not know him. Although such statements may not be dispositive

when there are other indicators of bias, in this case, the statements

that Boyd relies on do not establish actual bias when considered in

context of the entire record, including juror Striggles’s assurances

of impartiality—both during voir dire and at the federal evidentiary

hearing—and the decision of Boyd and his counsel to accept juror




                                - 20 -
Striggles as a juror without further questioning concerning her

family’s discussions of the case. 5

     At most, juror Striggles’s testimony indicates that she had

some level of preconceived notion about the case, but not a clear

prejudgment of Boyd’s guilt. A preconceived notion does not

necessarily remove a juror’s ability to be impartial, particularly

where, as here, the juror declares that she can “lay aside [her]

impression or opinion and render a verdict based on the evidence

presented in court.” Irwin v. Dowd, 366 U.S. 723 (1961). In this

case, juror Striggles has declared that she was fair and rendered

her verdict based on the evidence presented in court. The new

information that Boyd has discovered about her pretrial knowledge

does not contradict that declaration. Therefore, it does not state a

legally sufficient claim of actual bias.



      5. Additionally, Boyd contends that juror Striggles’s failure to
reveal her criminal history, her characterization of herself as a
“military brat” who is “from everywhere,” and the allegation
concerning mid-trial juror discussions in the restroom support his
theory that juror Striggles’s failure to reveal her familial connection
to him and pretrial knowledge of the case was due to bias. We
disagree. For the same reasons discussed with respect to the
material dishonesty prong, these matters do not support Boyd’s
claim that juror Striggles’s was actually biased against him.


                                 - 21 -
                         III. CONCLUSION

     For the foregoing reasons, we affirm the summary denial of

Boyd’s second successive motion for postconviction relief.

     It is so ordered.

CANADY, C.J., and POLSTON, LAWSON, MUÑIZ, COURIEL, and
GROSSHANS, JJ., concur.
LABARGA, J., dissents with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

LABARGA, J., dissenting.

     The majority has correctly determined that Boyd’s claim of

juror misconduct, based on certain evidence revealed at the federal

evidentiary hearing, is not procedurally barred. However, the

majority fails to conclude that this evidence—involving juror

Striggles’s responses to material questions at voir dire—warrants an

evidentiary hearing on Boyd’s claim of juror misconduct. Thus, I

respectfully dissent.

     Striggles’s testimony at the federal evidentiary hearing exposed

significant inconsistencies with her answers at voir dire. At voir

dire, when the prosecutor asked prospective jurors if they were

familiar with participants or witnesses, some of whom had the last



                                - 22 -
name “Boyd,” Striggles did not respond. Additionally, when

prospective jurors were asked if they were familiar with the name

“Lucious Boyd” in a criminal context, Striggles merely responded

that she had heard her family talk about the name, but she was not

sure if the discussion was related to Boyd or, more generally, to the

Boyd family’s funeral business.

     However, at the federal evidentiary hearing, Striggles testified

that she was familiar with the name “Boyd” because her family

talks about Boyd and his family frequently: “My family knows the

Boyds as well as the Mizells and all of them. Okay. They talk about

all of them and they are still talking about them.” Additionally,

when asked about her prior knowledge of Boyd’s case, Striggles

said: “Okay. So, I heard about it. I mean, everybody heard about

it. Even my neighbors heard about it. They found the body in

Oakland Park. I didn’t know it was related to the guy I was on the

jury for.” Upon further questioning about her knowledge of the

murder, she stated: “Yes, it was there by my house. It was out

there by my house.”

     Particularly disturbing was the revelation at the federal

evidentiary hearing that during a break in voir dire, Striggles called


                                  - 23 -
her mother to talk about Boyd. This phone call occurred after the

prosecutor questioned prospective jurors about their familiarity

with Boyd and their knowledge of his case. During the phone call,

Striggles said to her mother: “[G]uess what, you know the body they

found in Oakland Park, that’s the same person. It’s Lucious Boyd.”

Striggles testified that during the phone call, her mother revealed

the extent of their familial relationship with Boyd and told her that

she should not serve on the jury. However, Striggles did not bring

this information to the Court’s attention when voir dire resumed. In

fact, even after another prospective juror suggested the following

day that he might be familiar with the Boyd family and possibly

Boyd himself, Striggles remained silent about her own connection to

Boyd.

     The majority concludes that because counsel asked about

prospective jurors’ familiarity with the name “Boyd” and Boyd’s

criminal case before the phone call, Striggles could not have

answered the voir dire questions dishonestly. However, the timing

and substance of the phone call strongly suggest that Striggles

made the connection between the case involving the body found in

the neighborhood park and Boyd before the break in voir dire,


                                - 24 -
because she testified that she told her mother—apparently without

prompting—that the case involved Boyd. It appears quite clear from

the record that Striggles had ample prior knowledge of Boyd and his

case when asked at voir dire but did not reveal it.

     The revelations at the federal evidentiary hearing call into

serious question Striggles’s service on the jury that convicted Boyd,

and they should, at a minimum, be further explored at an

evidentiary hearing in the circuit court. Because Boyd’s motion for

postconviction relief based on a claim of juror misconduct is legally

sufficient, I dissent.

An Appeal from the Circuit Court in and for Broward County,
    Andrew L. Siegel, Judge – 061999CF005809A88810

Neal Dupree, Capital Collateral Regional Counsel, Suzanne Myers
Keffer, Chief Assistant Capital Collateral Regional Counsel, and
Scott Gavin, Staff Attorney, Capital Collateral Regional Counsel,
Southern Region, Fort Lauderdale, Florida,

     for Appellant

Ashley Moody, Attorney General, Tallahassee, Florida, and Leslie T.
Campbell, Assistant Attorney General, West Palm Beach, Florida,

     for Appellee




                                - 25 -